DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 10-11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., “High-Fidelity RGB Video Coding Using Adaptive Inter-Plane Weighted Prediction,” IEEE CSVT., vol. 19, No. 7, pp. 1051-1056, July 2009 in view of Pu et al., “Non-RCE1: Inter Color Component Residual Prediction,” JCTVC N0266, July-August 2013.

As to claim 1 Kim discloses a decoder, comprising: 
a processor configured to execute a program for decoding a multi-component video based on operations including: 
reconstructing a first component signal relating to a first component of the multi- component video from a data stream (Section III; Fig. 1 and 2 – the G plane, a first component signal, is reconstructed); 
reconstructing a second component signal relating to a second component of the multi-component picture from the data stream (Section III; Fig. 1 and 2 – the B plane, a second component signal, is reconstructed); 
determining weights based on inter-component prediction (ICP) parameter signalization in the data stream (Section III; Fig. 3-5 – weighting mode, an ICP parameter signalization, is used to determine weights), and 
reconstructing a third component signal relating to a third component of the multi- component video based on the weights, the reconstructed first component signal and the reconstructed second component signal (Section III – the R plane, a third component signal, is reconstructed based on G- and B-planes and the weights).  
Kim fails to disclose that at least one of the weights is entropy-decoded based on context modeling and is represented by a sign value and an absolute value.
However, in an analogous art, Pu discloses inter-component prediction comprising weights that are entropy-decoded based on context modeling and represented by a sign value and an absolute value (pg. 2, section 2.2; pg. 3-4, section 3.3 – weight factor α is represented by sign and absolute value, and is CABAC decoded, thus entropy decoded based on context modeling).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Pu by enabling signed weights, and by signaling the weights’ sign and absolute value.  Pu provides clear motivation to make such a modification: “[t]his approach allows better utilization of the correlation between … residual signals, even when they are negatively correlated.” (emphasis added).  Rationale to utilize context based entropy decoding would have been to reduce bitstream overhead.

As to claim 4 Kim discloses the decoder according to claim 1, wherein the decoder is configured to be responsive to a multiple-source ICP signalization in the data stream to switch, for different ICP mode portions of the multi-component video, between ICP coding modes of a set of ICP coding modes, which includes: (a) a multiple-source ICP coding mode in which the decoder is configured to reconstruct the third component signal in a current sub-portion of a current picture of the multi-component video using inter-component prediction from a signaled one of, or a combination of, spatially corresponding portions of the reconstructed first component signal and the reconstructed second component signal, (b) at least one of a non-ICP coding mode in which the decoder is configured to reconstruct the third component signal in a current sub-portion of the current picture of the multi-component video without using any inter-component prediction, and37 (c) a fixed-one-source ICP coding mode in which the decoder is configured to reconstruct the third component signal in the current sub-portion of the current picture of the multi-component video using inter-component prediction from spatially corresponding portions of a fixed one of the reconstructed first component signal and the reconstructed second component signal, which is fixed within each portion of the multi-component video for which the decoder, in response to the multiple-source ICP signalization, switches to the fixed-one-source ICP coding mode (Fig. 2 shows three mode types: a) non-ICP mode; b-e) fixed one source mode; and f) multiple sources.  These modes are switched between as described in section III and Table III).  

As to claim 5 Kim discloses that the multiple-source ICP signalization is signaled in the data stream such that the ICP mode portions are single pictures, picture sequences or slices (Fig. 2 and section III).  

As to claim 7 Kim discloses that the decoder is configured to switch, at a first sub-picture granularity, between reconstructing the third component signal in a current picture of the multi- component video using inter-component prediction from a spatially corresponding portion of the reconstructed first component signal, and reconstructing the third component signal in the current picture of the multi- component video using inter-component prediction from a spatially corresponding portion of the reconstructed second component signal (Table III – for plane ID – 2, reconstruction is switched between base plane = 1 and base plane = 0).  

As to claim 8 Kim discloses that the decoder is configured to switch responsive to an explicit ICP source signalization in the data stream (Table III and Section IV).  

As to claim 10 Kim discloses that the decoder is configured to perform the reconstruction of the third component signal relating to a third component of the multi- component video using spatial, temporal and/or inter-view prediction and by inverse- transforming a prediction residual of the spatial, temporal and/or inter-view prediction in units of transform blocks, wherein the decoder is configured such that the first sub-picture granularity subdivides the current picture in units of transform blocks (Section III).  

As to claim 11 Kim discloses that the decoder is configured to extract the weights from the ICP parameter signalization in the data stream at a non-uniform quantization (Fig. 3; equations 1-9). 

As to claim 14 Kim discloses that the decoder is configured to perform the reconstruction of the third component signal relating to a third component of the multi- component video using spatial, temporal and/or inter-view prediction with applying the inter-component prediction onto a prediction residual of the spatial, temporal and/or inter- view prediction (Fig. 1-4; Sections III and IV).  

As to claim 15 Kim discloses that the decoder is configured to perform intra-component spatial, temporal and/or inter-view prediction with respect to the first and second components of the multi-component video signals and is configured such that the reconstructed first component signal and the reconstructed second component signal are prediction residuals of the intra-component spatial, temporal and/or inter-view prediction performed with respect to the first and second components of the multi-component video signals (Section III and IV).  

Claims 17 and 20 are rejected under the same grounds as claim 1.  Kim further discloses an encoder for encoding the signal decoded by the decoder of claim 1 (Section III).


Claims 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Pu in view of Birinov et al., US Pub No. 20070014478.

As to claim 6 Kim fails to disclose that the first component is a luma component, the second component is a first chroma component, and the third component is a second chroma component.  
However, in an analogous art, Birinov discloses performing inter color prediction in the YCbCr space ([0036]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Kim with the teachings of Birinov, the rationale being to improve encoding efficiency (see Birinov [0006]).

As to claim 9 Kim discloses that the decoder is configured to perform the reconstruction of the third component signal relating to the third component of the multi- component video using spatial, temporal and/or inter-view prediction, wherein the decoder is configured such that the first sub-picture granularity subdivides the current picture in units of prediction blocks (Fig. 1-4; Section III and IV).  
Kim fails to disclose switching between spatial, temporal and/or inter-view prediction modes in units of prediction blocks.
However, in an analogous art, Birinov discloses switching between spatial, temporal and/or inter-view prediction modes in units of prediction blocks (Abstract; Fig. 2-3).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Kim with the teachings of Birinov, the rationale being to improve encoding efficiency (see Birinov [0006]).

As to claim 16 Birinov discloses that the decoder is configured to perform the reconstruction of the third component signal relating to a third component of the multi- component video using intra-component spatial, temporal and/or inter-view prediction and by inverse-transforming a prediction residual of the intra-component spatial, temporal and/or inter-view prediction from spectral domain to spatial domain and apply the inter- component prediction onto the prediction residual in the spatial domain or the spectral domain (Fig. 2-6 and their description).  

Allowable Subject Matter
Claim 2-3, 12-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423